UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34274 LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 42-1743717 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o 30A Vreeland Road, Suite 230 Florham Park, New Jersey (Address of principal executive offices) (Zip Code) (973) 443-0600 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ( ) No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes ( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ()Accelerated filer () Non-accelerated filer ()Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( X ) Yes ( ) No As of May 20, 2011 there were 4,095,000 shares of common stock outstanding with a par value of $0.0001. Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Statements of Consolidated Operations 4 Condensed Statements of Consolidated Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-10 Item 2. Managements Discussion and Analysis of Financial Condition 11-15 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14-15 Part II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. [Removed and Reserved] 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 Life Nutrition Products, Inc. Condensed Balance Sheets As of March 31, 2011 (unaudited) and December 31, 2010 March 31, December 31, 2011 2010 Assets Current Assets Cash $499 $ 68 Total Current Assets 499 68 Property and Equipment, net 592 900 Total Assets $1,091 $968 Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ 6,527 $ 2,839 Note Payable 55 55,000 Advances from Conqueror 18 - Loans payable 16,768 16,768 Total Current Liabilities 97,044 74,607 Total Liabilities 97,044 74,607 Stockholders' Deficit Preferred stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock $0.0001 par value, 50,000,000 authorized, 1,688 1,688 16,877,900 and 16,877,900 issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in-capital 460,533 460,533 Accumulated deficit (558,174) (535,860) Total Stockholders' Deficit (95,953) (73,639) Total Liabilities and Stockholders' Deficit $ 1,091 $968 The accompanying footnotes are an integral part of the condensed financial statements. 3 Life Nutrition Products, Inc. Condensed Statements of Operations (unaudited) For the Three Months Ended March 31, 2011 2010 Revenues $- $118 Cost of Revenues - 70 Gross Profit - 48 Selling, General and Administrative 21,626 9,732 Loss from Operations (21,626) (9,684) Interest expense 688 - Net Loss attributable to common shareholders $(22,314) $(9,684) Weighted Average Shares of Common Stock Outstanding- Basic and Diluted 17,689,867 17,582,800 Net Loss per Basic and Diluted Common Share $ (0.00) $ (0.00) The accompanying footnotes are an integral part of the condensed financial statements. 4 Life Nutrition Products, Inc. Condensed Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2011 2010 Cash Flows from Operating Activities: Net Loss $(22,314) $(9,684) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 308 308 Changes in Assets and Liabilities Decrease in Inventory - 70 Decrease in Prepaid Rent - 1,500 Increase in Accounts Payable and Accrued Expenses 3
